        Case 1:19-cv-03168-BCM Document 34 Filed 08/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   8/5/21
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------------X
 BAILEY, et al,                                                                 Case No.: 19-cv-3168 (BCM)

                                             Plaintiffs,
                           -against-                                           -t"ROF 88il.D
                                                                                 JUDGMENT
 DIQUE PIC PRODUCTIONS LLC et. al.,

                                             Defendants.
 --------------------------------------------------------------------------X
        Whereas, this action having been settled on September 26, 2019 in substance during a

conference with the Court and then reduced to writing in the form of a Settlement Agreement totaling

$80,000.00;
                                                             Q_c:R
        Whereas, that Settlement Agreement requi~ a payment of $25,000.00 on or before 18

months after approval by this Court of the Settlement Agreement;
                                                                                                             0
        Whereas, the Defendants failed to make any payment due under the Settlement Agreement;

        Whereas, the Settlement Agreement calls for a payment of$80,000.00 plus 50% of the unpaid

amount at the time of breach totaling $120,000.00;

        Whereas, Defendant Marti Hines aka Martinique Hines and Defendant Jasmin Greene each

executed Confessions of Judgment for the full amount of the Settlement Agreement;

        IT IS THEREFORE, ORDERED ADJUDGED AND DECREED: That the Plaintiffs Miguel

Pineda, Samuel Edgerton, Erin Bailey, Marcia Garcia, John Izarpate, Maximilian Arias, Alexandra

Bock, Jacob Bogatin, Thomas Festa, Marc Auerbach, Michael Cooke, Derriek Williams, Nestor

Marmol, and Katsumi Funahashi have judgment against Defendants Dique Pie Productions LLC,

Marti Hines aka Martinique Hines, and Jasmin Greene,jointly and severally, in the liquidated amount

of$120,000.00 plus post-judgment interest to be calculated by the Clerk plus attorneys' fees and costs

to be determined based on a subsequent submission;
    Case 1:19-cv-03168-BCM Document 34 Filed 08/05/21 Page 2 of 2




Dated: New Yark, New Yark
       ~ ~ \ - S"' , 2021
                                       ENTER:




                                      -U. S.D.J. =

                                        G .s .~. :S
